DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Interpretation

“Applicant acknowledges the Examiner's interpretation of the claims under 35 U.S.C. §112(f) and submits that the claims are interpreted to correspond to the structures described in the Specification including at least receptacle for the tank described in 1[0047], pump described in 1[0048], pump described in 1[0048], switch and button described in 1[0067], 2-D bar codes, and non-contact IC chips described in 1[0087], In addition, Applicant submits that for the acquisition, multiple methods for acquisition are described in paragraph [0087] and the configuration of the acquisition 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit in claims 1, 6, 7, and 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: pressing a button, reading a 2D barcode, or reading an non-contact IC chip [0087].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  



Claims 1-3, 5-14, 16-19 and 22 are allowed.

-8- 
The following is an Examiner’s statement of reasons for allowance:

 The closest reference of record is Minamikawa (US 2019/0193411 A1).

  In the Applicant’s independent claims 1, 11, and 22 the reference of Minamikawa does not teach:  in the case where the mounting state indicates the second reservoir is mounted on the mounting member before the moving operation is performed, the display amount is acquired by adding the detected first amount and a predetermined amount corresponding to an amount of the recording material stored in the second reservoir, and wherein, in a case where the mounting state indicates the second reservoir is not mounted on the mounting member or the mounting state indicates the second reservoir is mounted on the mounting member after the moving operation is performed, the display amount is the detected first amount.

claim 12 the reference of Minamikawa does not teach:  in a case where at least one of the first information and the second information is acquired in the acquiring, the display amount corresponding to the displayed information is acquired by adding the detected first amount and a predetermined amount corresponding to an amount of the liquid stored in the second reservoir, and wherein, in a case where neither the first information nor the second information is acquired in the acquiring, the display amount corresponding to the displayed information is the detected first amount.

In the Applicant’s independent claim 19 the reference of Minamikawa does not teach:  an acquisition unit configured to acquire information indicating that a state in which the second reservoir is not mounted on the mounting member has changed to a state in which the second reservoir is mounted on the mounting member; and a display controller configured to display a display amount on a display unit based on a fact that the information is acquired by the acquisition unit, wherein the  display amount is acquired by adding the first detected amount by the sensor and a predetermined amount corresponding to an amount of the recording material stored in the second reservoir, and wherein the  display controller keeps the display amount constant while the moving operation is performed.

   Minamikawa fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675